Title: [Diary entry: 19 March 1790]
From: Washington, George
To: 

Friday 19th. Exercised on Horseback betwn. 9 and 11 Oclock. Information being given by Mr. Van Berkel, that Mr. Cazenove just arrived from Holland, and of a principal Mercantile House there had letters for me which he wished to deliver with his own hands and requesting to know when he might be presented for that purpose. It was thought, before this should be done, it might be proper to know whether they were of a public nature, and whether he was acting in a public character. If so, then to let them come to me through the Secretary of State—if not, then for him to send them, that the purport might be known before he was introduced, which might be at the next Levee when he might be received & treated agreeably to the consequence he might appear to derive from the testimonial of the letters. It being conceived that etiquette of this sort is essential with all foreigners to give respect to the Chief Majestrate and the dignity of the Government, which would be lessened if every person who could procure a letter of introduction should be presented otherwise than at Levee hours in a formal manner.